                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                 No. CR 16-0966 RB

ADALBERTO TORRES VILLESCAS,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant’s Motion for Sentence Reduction

Pursuant to 3582(c)(2) and Amendment 782, filed on May 10, 2018. (Doc. 36.) Having reviewed

the Motion, the record, and the applicable law, the Court finds the motion is not well-taken and

should be dismissed.

I.     Background

       On June 17, 2016, Mr. Villescas pled guilty to an Indictment charging a violation of 21

U.S.C. §§841(a)(1) and (b)(1)(D): Possession with Intent to Distribute Marijuana, and a violation

of 8 U.S.C. §§ 1326(a)–(b): Reentry of a Removed Alien. (See Docs. 11; 24.) Mr. Villescas was

held accountable for 14.30 kilograms of marijuana. (Doc. 25 ¶ 6.) According to the 2015

Guidelines Manual, his base offense level was 14. (Id. ¶ 15.) See also U.S.S.G. § 2D1.1 (assigning

an offense level of 14 for an amount of “[a]t least 10 KG but less than 20 KG of Marihuana”).

       The Court sentenced Mr. Villescas to 63 months imprisonment on March 21, 2017. (Doc.

35 at 3.) Mr. Villescas did not appeal his sentence. He now moves for a reduction of sentence

based on Amendment 782 to the Sentencing Guidelines. (See Doc. 36.)
II.    Analysis

       “When a ‘motion for [a] sentence reduction is not a direct appeal or a collateral attack under

28 U.S.C. § 2255, the viability of [the] motion depends entirely on 18 U.S.C. § 3582(c).’” United

States v. Sharkey, 543 F.3d 1236, 1238 (10th Cir. 2008) (quoting United States v. Smartt, 129 F.3d

539, 540 (10th Cir. 1997) (internal quotation and alteration omitted)). “Section 3582(c) provides

that a ‘court may not modify a term of imprisonment once it has been imposed except’ in three

limited circumstances.” Smartt, 129 F.3d at 540–41 (quoting 18 U.S.C. § 3582(c); subsequent

citation omitted). “First, upon motion of the Director of the Bureau of Prisons, a court may reduce

the term of imprisonment if it finds special circumstances exist.” Id. (citing 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). “Second, a court may modify a sentence if such modification is ‘otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.’” Id.

(quoting 18 U.S.C. § 3582(c)(1)(B)). “Finally, a court may modify a sentence if ‘a sentencing

range . . . has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

994(o).’” Id. (quoting 18 U.S.C. § 3582(c)(2)). Mr. Enriquez asks the Court to reduce his sentence

pursuant to this last provision.

       Amendment 782 to the Guidelines went into effect “on November 1, 2014, and applies

retroactively.” United States v. Goodwin, 635 F. App’x 490, 493 (10th Cir. 2015). “The

amendment ‘reduced the base offense levels assigned to drug quantities in U.S.S.G. § 2D1.1,

effectively lowering the Guidelines minimum sentences for drug offenses.’” United States v. Kurtz,

819 F.3d 1230, 1234 (10th Cir. 2016) (quoting Goodwin, 635 F. App’x at 493 (citing U.S.S.G.,

suppl. to app. C, amend. 782 (2014)); subsequent citation omitted). The 2015 Guidelines Manual,

which was in effect on the date the probation officer drafted the presentence report, incorporated

Amendment 782. See, e.g., U.S.S.G. §§ 1B1.10(d), 1B1.11. (See also Doc. 25 ¶ 14.) Thus, Mr.



                                                 2
Villescas automatically benefited from Amendment 782, which was reflected in the base offense

level assigned in § 2D1.1. (See Doc. 40 at 1.) Mr. Villescas’s Motion is, therefore, moot.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion for Sentence Reduction Pursuant to 3582(c)(2)

and Amendment 782 (Doc. 36) is DISMISSED AS MOOT.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                3
